Citation Nr: 0300959	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
with respect to a decision of August 1998 which denied 
service connection for loss of three upper middle teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1953 to February 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision letters of March and April 
2001 by the Department of Veterans Affairs (VA), 
Albuquerque, New Mexico, Regional Office (RO) which held 
that the veteran had not submitted a timely notice of 
disagreement with respect to a decision of August 1998 
which had denied service connection for loss of three 
upper middle teeth.


FINDINGS OF FACT

1.  In a decision of August 1998, the RO denied the 
veteran's claim for service connection for loss of three 
upper middle teeth.

2.  The RO notified the veteran of the denial of his claim 
and of his procedural and appellate rights in a letter 
dated in August 1998, and in a copy of that letter which 
was remailed in September 1998.  

3.  A Notice of Disagreement was not received by the RO 
until January 2001.


CONCLUSION OF LAW

The veteran did not submit a timely Notice of Disagreement 
with the August 1998 decision which denied service 
connection for loss of three upper middle teeth.  
38 C.F.R. §§ 20.101(c), 20.200, 20.201, 20.302, 20.305 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1998, the veteran submitted a Veteran's 
Application For Compensation Or Pension (VA Form 21-526) 
in which he requested service connection for his upper 
middle three teeth which he stated had been lost in 
service.  The RO contacted the National Personnel Records 
Center and requested dental records, but were advised that 
they were "fire related" and could not be reconstructed.  
Subsequently, in a decision of August 1998, the RO denied 
service connection for loss of three upper middle teeth.  
In the decision, the RO noted that the record included a 
separation examination reflecting that teeth numbers 9, 
10, and 12 were missing, but there was no history of jaw 
injury or dental trauma.  Accordingly, the RO denied the 
claim.

On August 24, 1998, the RO mailed a letter to the veteran 
at an address in California.  The letter stated that the 
claim for service connection for loss of three upper 
middle teeth had been denied.  The RO enclosed a copy of 
the decision and a copy of a VA Form 4107 which explained 
his right to appeal.

The RO subsequently received a letter from the veteran's 
sister indicating that he no longer resided at the address 
where the August 1998 letter had been mailed.  She 
provided a new address in New Mexico for the veteran.  In 
September 1998, the RO remailed the August 1998 
notification letter to the new address.  

In January 2001, the veteran submitted a statement in 
support of claim in which he again requested service 
connection for dental injuries.  He submitted a duplicate 
copy of his separation examination.  The RO wrote to the 
veteran in March 2001, and advised him that he had been 
notified that his claim had been denied in August 1998, 
and the one year period for filing an appeal had expired.  
In a statement in support of claim dated in March 2001, 
the veteran stated that he disagreed that the RO had 
notified him that his claim for service connection for 
loss of his upper front teeth had been denied.  In a 
letter dated in April 2001, the RO advised the veteran 
that because his letter was not received within one year 
of notification of the decision, it did not qualify as a 
valid notice of disagreement.  

The veteran subsequently filed a notice of disagreement 
with respect to the determination that his statement of 
March 2001 was insufficient to serve as a notice of 
disagreement with respect to the denial of service 
connection for three upper front teeth.  The RO issued a 
statement of the case with respect to the timeliness issue 
in November 2001.  The veteran submitted a substantive 
appeal statement in December 2001.  

II.  Laws and Regulations

An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
See 38 C.F.R. § 20.200.  All claimants have the right to 
appeal a determination made by the agency of original 
jurisdiction that the Board does not have jurisdictional 
authority to review a particular issue.  Jurisdictional 
questions which a claimant may appeal include, but are not 
limited to, questions relating to the timely filing and 
adequacy of the Notice of Disagreement and the Substantive 
Appeal.  See 38 C.F.R. § 20.101(c) .  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of 
original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement.  While special 
wording is not required, the Notice of Disagreement must 
be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  If the agency of original jurisdiction 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make 
that clear.  See 38 C.F.R. § 20.201.  

A claimant or his or her representative must file a Notice 
of Disagreement with a determination within one year from 
the date that the RO mails notice of the determination.  
Otherwise, the determination will become final.  The date 
of mailing of the letter of notification of the 
determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 C.F.R. § 20.302.

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time 
limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the VA.  In calculating this 5-
day period, Saturdays, Sundays and legal holidays will be 
excluded.  See 38 C.F.R. § 20.305(a).  In computing the 
time limit for filing a written document, the first day of 
the specified period will be excluded and the last day 
included.  Where the time limit would expire on a 
Saturday, Sunday or legal holiday, the next succeeding 
workday will be included in the computation.  See 
38 C.F.R. § 20.305(b).

III.  Analysis

After considering the entire record in this case, it is 
the decision of the Board that the claim must be dismissed 
for lack of jurisdiction because the veteran did not file 
a timely Notice of Disagreement with the August 1998 
decision which denied service connection for dental 
trauma.

In the decision of August 1998, the RO denied the 
veteran's claim for service connection for loss of three 
upper middle teeth.  In a letter dated in August 1998 
which was remailed in September 1998, the RO notified the 
veteran of the denial of his claim and of his procedural 
and appellate rights.  The veteran did not submit any 
correspondence within a year of the date of notification.  

With respect to the veteran's contention that he did not 
receive notification of the decision in August 1998, the 
Board notes that in Evans v. Brown, 9 Vet. App. 273 
(1996), the United States Court of Appeals for Veterans 
Claims held that, with respect to an appellant's 
contention that he was never notified of a previous RO 
decision or of his right to appeal that decision, the 
"presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last 
known address of record.  The Court stated that an 
appellant's mere assertion of non receipt of notice of an 
RO decision, such as the appellant's assertion in this 
case, is not "clear evidence" to rebut the presumption of 
proper mailing. 

The Board has also considered an argument made by the 
veteran's representative that the decision of August 1998 
did not become final due to legal principles set forth in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The Board 
observes that Hayre involved a case in which one request 
was made for pertinent service medical records and the 
veteran was not notified that the RO had not been able to 
obtain service medical records specifically requested by 
the veteran.

Initially, the Board notes the circumstances of the 
present case differ significantly from those in Hayre.  In 
the present case, the RO provided the veteran in August 
1998 with a copy of the rating decision which reflected 
that his complete service medical records had been 
destroyed by fire.  Thus, the RO adequately notified the 
veteran, and the exception to finality set forth in Hayre 
does not apply in this case.  In addition, the exception 
to finality created in Hayre was recently overruled by 
Cook v. Principi, No. 00-7171 (Fed. Cir. Dec. 20, 2002) 
(en banc).  Thus, the representative's argument is moot.

A document which can reasonably be construed as a Notice 
of Disagreement was not received by the RO until January 
2001.  The statement in support of claim was dated January 
22, 2001, and was received on January 24, 2001.  Both of 
these dates are well past the expiration of the one-year 
time period which began in September 1998.

In summary, the veteran did not submit a timely Notice of 
Disagreement with the August 1998 decision which denied 
entitlement to service connection for loss of three upper 
middle teeth.  Accordingly, the Board does not have 
appellate jurisdiction over the issue of service 
connection for loss of three upper middle teeth, and the 
appeal must be dismissed.


ORDER

The appeal is dismissed.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

